STATE OF NORTH CAROLINA
v.
CHARLES PATRICK WELDON.
No. COA04-3
North Carolina Court of Appeals
Filed July 6, 2004
This case not for publication
Wake County Nos. 02 CRS 790-791, 02 CRS 69525.
Attorney General Roy Cooper, by Assistant Attorney General Daniel P. O'Brien, for the State.
Michael J. Reece for defendant-appellant.
STEELMAN, Judge.
Defendant was convicted of possession with intent to sell or deliver cocaine, felony possession of cocaine, and was found to be an habitual felon. The possession with intent to sell or deliver charge and the possession charge were consolidated for purposes of judgment. Defendant was sentenced to 100 to 129 months imprisonment. Defendant appeals.
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he hascomplied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record to determine whether any issues of arguable merit appear therefrom. We have been unable to find any possible prejudicial error and conclude that the appeal is wholly frivolous.
NO ERROR.
Judges HUDSON and THORNBURG concur.
Report per Rule 30(e).